DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 2/12/2021.
3.	This Office Action is made Final.
4.	Claims 6-7, 10-12, 14-15, 21, 27, 29-43, and 45-56 were previously cancelled.
5.	Claims 2, 13, 17, and 26 are currently cancelled. 
6.	Claims 1, 3-5, 8-9, 16, 18-20, 22-25, 28, and 44 are pending. 
Response to Arguments
7.	Applicant’s arguments have been fully considered but are considered moot in light of new grounds of rejection with at least one new reference set forth herein as necessitated by amendment. 
8.	In light of amendment and submission of new title to the specification the objection to the specification has been withdrawn herein.
9.	In light of submission of updated drawing sheet, the objection to the drawing has been withdrawn herein.
10.	In light of amendment, the 35 USC 112b rejections has been withdrawn herein.
Information Disclosure Statement
11.	The information disclosure statement (IDS) submitted on 4/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 3-5, 8, 16, 18-20, 22, 24-25, 28, and 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siomina et al. US 20150215767 hereafter Siomina.     

As to Claim 1. (Currently Amended)     Siomina discloses a method for information transmission, comprising [Section 0044: Embodiments or method of a wireless device for operation in a cellular communications system comprises at least one transmitter and receiver for transmitting and receiving information]:
	sending, by a first network device [Signaling Node/Network Node, see Sections 0075 and 0195], network capability information [i.e. D2D Related Information; Section 0019: D2D related information comprises capability] of at least one network device [i.e. other network nodes/base stations] to a terminal device [i.e. receiving node/wireless device] according to information of the terminal device [Figs. 5-6, 9, 15 (Network Node includes D2D related information module-30), Sections 0031, 0155, 0169: Predefined rules associates an identifier (i.e. information of terminal device) associated with the wireless device to D2D operations. The signaling node provide to the wireless device-20 a list of radio network nodes that have one or more D2D capabilities. The signaling node obtains D2D related information for other radio network nodes, core network nodes, or the like and then D2D related information for the one or more nodes transmitted/signaled to the receiving node],
	wherein the information of the terminal device comprises user profile [i.e. identifier or subscription or configuration] information of the terminal device [Sections 0031, 0160: Predefined rules associates an identifier (i.e. information of terminal device) associated with the wireless device. Subscription configuration or pre-configured data is stored in the wireless device] 
	the network capability information [D2D Related Information] of the at least one network device is to indicate at least one of a service [i.e. D2D service] or a feature [i.e. characteristics, type, etc.] that the at least one network device supports, and the network capability information comprises mapping information [Figs. 5-6, Sections 0018, 0019, 0094: D2D related information comprises a capability associated with one or more D2D activities on a predetermined carrier frequency, frequency band and the like. D2D related information comprises capability associated with one or more D2D activities of a predetermined type, purpose, or service. Examples of D2D related information for a node include combinations of information related to D2D capabilities, characteristics, resources, utilization, sessions, physical movement, or the like],
and the mapping information is configured to indicate at least one of the following: a correspondence between a carrier frequency of the at least one network device and at least one of the service or a feature, or a correspondence between carrier frequency of the at least one network device and configuration information of at least one of the service or the feature [Figs. 5-6, Sections 0018, 0029, 0109, 0169: The D2D related information comprises at information indicative of a capability associated with D2D activities on a predetermined carrier frequency or frequency band. D2D related information consist of configuration data for the one or more nodes. The node's ability to support, assist a device in, or be engaged in one or more D2D activities on a certain carrier frequency or in a certain frequency band. The signaling node obtains D2D related information for other radio network nodes and then D2D related information for the one or more nodes transmitted/signaled to the receiving node]
wherein the at least one network device [i.e. other network nodes/base stations] comprises at least one of the first network device [Signaling Node/Network Node, see 0195] or a network device connected with the first network device [Fig. 1, 4, Sections 0079: The base stations (i.e. network nodes) may be each connected to the SGW/PGW-18 (i.e. core network) via S1 interfaces; and are connected to each other via X2 interfaces]. 

As to Claim 3. (Currently Amended)  Siomina discloses the method of claim 1, wherein information of the terminal device [i.e. receiving node/wireless device] further comprises service requirement information of the terminal device [Sections 0034, 0041: The network node comprises receiving a request for one or more D2D related services from the wireless device. The wireless device needs to perform one or more D2D related services and using the D2D related information to perform the one or more mobility operations].

As to Claim 4. (Previously Presented)  Siomina discloses the method of claim 1, before sending, by the first network device [Signaling Node/Network Node], the network capability information [i.e. D2D Related Information] of the at least one network device [i.e. other network nodes/base stations] to the terminal device [i.e. receiving node/wireless device] further comprising: receiving, by the first network device, a first message [Request-200] sent by the terminal device, wherein the first message is configured to request for the network capability information of the at least one network device [Fig. 6 (Request D2D for Nodes-200, Receive D2D Related Information for the Nodes-204), Sections 0169: A receiving node request D2D related information about one or more nodes from a signaling node such as a radio network node or base station-step 200; the signaling node obtains D2D related information for other radio network nodes-step 202; and the obtained D2D related information for the one or more nodes may then be transmitted or signaled to the receiving node-step 204],
wherein sending, by the first network device, the network capability information of the at least one network device to the terminal device comprises: after the first message is received, sending, by the first network device, the network capability information of the at least one network device to the terminal device [Fig. 6 (Request D2D for Nodes-200, Receive D2D Related Information for the Nodes-204), Sections 0169: A receiving node request D2D related information about one or more nodes from a signaling node such as a radio network node or base station-step 200; the signaling node obtains D2D related information for other radio network nodes-step 202; and the obtained D2D related information for the one or more nodes may then be transmitted or signaled to the receiving node-step 204].

As to Claim 5. (Original)    Siomina discloses the method of claim 4, wherein the first message carries terminal capability information of the terminal device and the terminal capability [i.e. D2D service request] information is to indicate at least one of a service or a feature of the terminal device; and [Figs. 5, 6, Sections 0034, 0107-0108: The network node receiving a request for one or more D2D related services from the wireless device. D2D related capabilities of a node for example a wireless device-20 may include, one or more of the following: the node's ability to be engaged in one or more D2D activities e.g. transmitting radio signals or channels associated with D2D operation such as D2D synchronization signals or channels in the uplink spectrum]; 
sending, by the first network device [Signaling Node/Network Node], the network capability information [i.e. D2D Related Information]of the at least one network device to the terminal device [i.e. receiving node/wireless device] comprises: after the terminal capability information [i.e. D2D service request] is received, sending, by the first network device to the terminal device, network capability information of the at least one network device that is requested by the terminal capability information [Figs. 5, 6, Sections 0107-0108, 0169: D2D related capabilities of a node for example a wireless device-20 may include, one or more of the following: the node's ability to be engaged in one or more D2D activities. A receiving node request D2D related information about one or more nodes from a signaling node such as a radio network node or base station-step 200; the signaling node obtains D2D related information for other radio network nodes-step 202; and the obtained D2D related information for the one or more nodes may then be transmitted or signaled to the receiving node-step 204].

As to Claim 8.    (Currently Amended)   Siomina discloses the method of claim 4, wherein the at least one network device comprises a network device covering a first area [i.e. cells/neighborhood/region/coverage], the first area is a location area [Figs. 1-2, 5, Sections 0086, 0106, 0157: In conventional system, within network coverage the wireless device and nodes operate in cells and RATs. D2D sessions operate within coverage of a cell associated with the node. The signaling node provides to the wireless device a list of radio network nodes in its neighborhood that comprise identities associated with the cells],
        the at least one network device comprises the first network device and the location area is configured to determine a range [Section 0086: In conventional system, within network coverage the wireless device and nodes operate in cells and RATs] of the area where the terminal device [i.e. wireless device] is located [Figs. 1-2, 5, Sections 0017, 0094, 0157: The location, direction, speed, and acceleration of the first wireless device is relative to at least one of a radio network node and a second wireless device. D2D related information for a node include combinations of information related to D2D capabilities, characteristics, physical movement, or the like. The signaling node that signals the D2D related capability information of the radio network node to the wireless device may signal another, typically adjacent or nearby, node's capability; and may provide to the wireless device a list of radio network nodes in its neighborhood that comprise identities associated with the cells].

As to Claim 16. (Currently Amended)     Siomina discloses a method for information transmission, comprising [Section 0044: Embodiments or method of a wireless device for operation in a cellular communications system comprises at least one transmitter and receiver for transmitting and receiving information]:
	receiving, by a terminal device [i.e. receiving node/wireless device], network capability information [i.e. D2D Related Information; Section 0019: D2D related information comprises capability] of at least one network device [i.e. other network nodes/base stations] that is sent by a first network device [Signaling Node/Network Node, see Sections 0075 and 0195] according to information of the terminal device, [Figs. 5-6, 9, 15 (Network Node includes D2D related information module-30), Sections 0031, 0155, 0169: Predefined rules associates an identifier (i.e. information of terminal device) associated with the wireless device to D2D operations. The signaling node provide to the wireless device-20 a list of radio network nodes that have one or more D2D capabilities. The signaling node obtains D2D related information for other radio network nodes, core network nodes, or the like and then D2D related information for the one or more nodes transmitted/signaled to the receiving node],
	wherein the information of the terminal device comprises user profile [i.e. identifier or subscription or configuration] information of the terminal device [Sections 0031, 0160: Predefined rules associates an identifier (i.e. information of terminal device) associated with the wireless device. Subscription configuration or pre-configured data is stored in the wireless device],
	the network capability information [D2D Related Information] of the at least one network device is to indicate at least one of a service [i.e. D2D service] or a feature [i.e. characteristics, type, etc.] that the at least one network device supports, and the network capability information comprises mapping information [Figs. 5-6, Sections 0018, 0019, 0094: D2D related information comprises a capability associated with one or more D2D activities on a predetermined carrier frequency, frequency band and the like. D2D related information comprises capability associated with one or more D2D activities of a predetermined type, purpose, or service. Examples of D2D related information for a node include combinations of information related to D2D capabilities, characteristics, resources, utilization, sessions, physical movement, or the like],
and the mapping information is configured to indicate at least one of the following: a correspondence between a carrier frequency of the at least one network device and at least one of the service or a feature, or a correspondence between carrier frequency of the at least one network device and configuration information of at least one of the service or the features [Figs. 5-6, Sections 0018, 0029, 0109, 0169: The D2D related information comprises at information indicative of a capability associated with D2D activities on a predetermined carrier frequency or frequency band. D2D related information consist of configuration data for the one or more nodes. The node's ability to support, assist a device in, or be engaged in one or more D2D activities on a certain carrier frequency or in a certain frequency band. The signaling node obtains D2D related information for other radio network nodes and then D2D related information for the one or more nodes transmitted/signaled to the receiving node],
wherein the at least one network device [i.e. other network nodes/base stations] comprises at least one of the first network device [Signaling Node/Network Node, see 0195] or a network device connected with the first network device [Fig. 1, 4, Sections 0079: The base stations (i.e. network nodes) may be each connected to the SGW/PGW-18 (i.e. core network) via S1 interfaces; and are connected to each other via X2 interfaces]. 

As to Claim 18. (Currently Amended) The method of claim 16, wherein the information of the terminal device further comprises service requirement information of the terminal device [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 19. (Currently Amended) The method of claim 16, before receiving, by the terminal device, the network capability information of the at least one network device that is sent by the first network device, further comprising: sending, by the terminal device, a first message to the first network device, wherein the first message is configured to request for the network capability information of the at least one network device, wherein receiving, by the terminal device, the network capability information of the at least one network device that is sent by the first network device comprises: receiving, by the terminal device, the network capability information, sent by the first network device after the first message is received, of the at least one network device [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 20. (Currently Amended) The method of claim 19, wherein the first message carries terminal capability information of the terminal device and the terminal capability information is to indicate at least one of a service or a feature of the terminal device; and receiving, by the terminal device, the network capability information of the at least one network device that is sent by the first network device comprises: receiving, by the terminal device, the network capability information of the at least one network device that is sent by the first network device after receiving the terminal capability information [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 22.    (Currently Amended) The method of claim 19, wherein the at least one network device comprises a network device covering a first area, the first area is a location area, the at least one network device comprises the first network device and the location area is configured to determine a range of the area where the terminal device is located [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 24. (Currently Amended)    Siomina discloses the method of claim 16, wherein receiving, by the terminal device [i.e. receiving node/wireless device], the network capability information [i.e. D2D Related Information] of the at least one network device that is sent by the first network device comprises [Figs. 5-6, Sections 0155, 0169: The signaling node provide to the wireless device-20 a list of radio network nodes that have one or more D2D capabilities. The signaling node obtains D2D related information for other radio network nodes, core network nodes, or the like and then D2D related information for the one or more nodes transmitted/signaled to the receiving node]:
receiving, by the terminal device, the network capability information [i.e. D2D Related Information] of the at least one network device that is sent by the first network device in a unicast, multicast or broadcast manner [Figs. 5-6, 9, Sections 0042, 0108, 0135: Obtaining the D2D related information via a broadcast signal or a multicast signal from the one or more nodes. Broadcasting data associated with D2D operation; providing control data associated with D2D operation to a wireless device. Determining based on reading the information broadcasted by a radio network node, wherein the information comprises the D2D related information of the radio network node].

As to Claim 25.    (Currently Amended)   Siomina discloses the method of claim 16, after receiving, by the terminal device, the network capability information of the at least one network device that is sent by the first network device, further comprising [Figs. 5-6, Sections 0155, 0169: The signaling node provide to the wireless device-20 a list of radio network nodes that have one or more D2D capabilities. The signaling node obtains D2D related information for other radio network nodes, core network nodes, or the like and then D2D related information for the one or more nodes transmitted/signaled to the receiving node]:
	responsive to determining that the terminal device moves [Section 0005, 0125: Mobility operations are performed by network nodes or wireless devices and include cell selection, reselection, changing cells, or the like. Determining a movement characteristic of the wireless device] to a coverage [i.e. target cell] of a second network device in the at least one network device, determining, by the terminal device, whether to reside in a cell to which the second network device belongs [i.e. target cell] according to network capability information of the second network device [Figs. 13-14A, Sections 0016, 0093, 0157: The D2D related information comprises information indicative of a location and a direction of movement of the wireless device. The wireless device for which a mobility operation(s) is to be performed and the obtained D2D related information may include D2D related information associated with one or more of: the first wireless device, a first radio network node and a second radio network node of a target cell for a potential handover of the first wireless device. The signaling node that signals the D2D related capability information of the radio network node to the wireless device may signal another, typically adjacent or nearby, node's capability; and may provide to the wireless device a list of radio network nodes in its neighborhood that comprise identities associated with the cells].

As to Claim 28. (Previously Presented) Siomina discloses the method of claim 16, wherein the service comprises at least one of the following: a broadcast multicast service, a Voice over Long Term Evolution (VoLTE) service or a Device to Device (D2D) service [Fig. 5, Sections 0019, 0039, 0071: D2D related information comprises capability associated with one or more D2D activities of a predetermined service. D2D related information comprises D2D related information for the camped on cell and one or more neighboring cells, and using the D2D related information to perform one or more D2D related services. A D2D transmission may be a unicast, groupcast, or broadcast transmission];
	 and the feature comprises at least one of the following: a carrier aggregation feature, a Licensed-Assisted Access (LAA) feature, a dual connectivity feature or a local/base station cache feature [Fig. 4, 15-16, Sections 0076, 0082, 0196: The Radio spectrum usage are not limited to any specific spectrum and can include licensed or unlicensed spectrum. The Wireless devices are connected to the RAN (i.e. radio access network) and direct D2D link. The network node/base station includes a memory (i.e. cache or storage)].

As to Claim 44. (Currently Amended)   Siomina discloses a device for information transmission, comprising [Section 0044: Embodiments or method of a wireless device for operation in a cellular communications system comprises at least one transmitter and receiver for transmitting and receiving information]:
a memory [Memory-56] and a processor [Processor(s)-54], the memory storing one or more computer programs that, when executed by the processor, cause the processor to execute operations comprising [Figs. 17-18, Sections 0199: A wireless device includes one or more processors-54 memory 56, and a transceiver-58; the wireless device is implemented in software stored in the memory for execution by the one or more processors]:
	receiving network capability information [i.e. D2D Related Information; Section 0019: D2D related information comprises capability] of at least one network device [i.e. other network nodes/base stations] that is sent by a first network device [Signaling Node/Network Node, see Sections 0075 and 0195] according to information of the terminal device [Figs. 5-6, 9, 15 (Network Node includes D2D related information module-30), Sections 0031, 0155, 0169: Predefined rules associates an identifier (i.e. information of terminal device) associated with the wireless device to D2D operations. The signaling node provide to the wireless device-20 a list of radio network nodes that have one or more D2D capabilities. The signaling node obtains D2D related information for other radio network nodes, core network nodes, or the like and then D2D related information for the one or more nodes transmitted/signaled to the receiving node],
	wherein the information of the terminal device [i.e. receiving node/wireless device] comprises user profile [i.e. identifier or subscription or configuration] information of the terminal device [Sections 0031, 0160: Predefined rules associates an identifier (i.e. information of terminal device) associated with the wireless device. Subscription configuration or pre-configured data is stored in the wireless device], 
	the network capability information [D2D Related Information] of the at least one network device is to indicate at least one of a service [i.e. D2D service] or a feature [i.e. characteristics, type, etc.] that the at least one network device supports, and the network capability information comprises mapping information [Figs. 5-6, Sections 0018, 0019, 0094: D2D related information comprises a capability associated with one or more D2D activities on a predetermined carrier frequency, frequency band and the like. D2D related information comprises capability associated with one or more D2D activities of a predetermined type, purpose, or service. Examples of D2D related information for a node include combinations of information related to D2D capabilities, characteristics, resources, utilization, sessions, physical movement, or the like],
and the mapping information is configured to indicate at least one of the following: a correspondence between a carrier frequency of the at least one network device and at least one of the service or a feature, or a correspondence between carrier frequency of the at least one network device and configuration information of at least one of the service or the feature [Figs. 5-6, Sections 0018, 0029, 0109, 0169: The D2D related information comprises at information indicative of a capability associated with D2D activities on a predetermined carrier frequency or frequency band. D2D related information consist of configuration data for the one or more nodes. The node's ability to support, assist a device in, or be engaged in one or more D2D activities on a certain carrier frequency or in a certain frequency band. The signaling node obtains D2D related information for other radio network nodes and then D2D related information for the one or more nodes transmitted/signaled to the receiving node],
wherein the at least one network device [i.e. other network nodes/base stations] comprises at least one of the first network device [Signaling Node/Network Node, see 0195] or a network device connected with the first network device [Figs. 1, 4, Sections 0079: The base stations (i.e. network nodes) may be each connected to the SGW/PGW-18 (i.e. core network) via S1 interfaces; and are connected to each other via X2 interfaces]. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. US 20150215767 hereafter Siomina in view of Jung et al. US 20160212793 hereafter Jung.

As to Claim 9.    (Previously Presented)    Siomina discloses the method of claim 8, wherein the first message…is configured to indicate that the terminal device moves from a second area [i.e. cells/neighborhood/region/coverage] to the first area; and [Sections 0016, 0086, 0125: The D2D related information comprises information indicative of a location of the wireless device and information indicative of a direction of movement of the wireless device. When within network coverage, a wireless device performs reselection or changing of cells or RATs. Determining a movement characteristic of the wireless device based on radio measurements by network node],
	sending, by the first network device, the network capability information [i.e. D2D Related Information] of the at least one network device to the terminal device comprises: sending, by the first network device, the network capability information of the at least one network device to the terminal device [Figs. 5-6, Sections 0093, 0155, 0169: The wireless device for which a mobility operation(s) is to be performed is referred to as a first wireless device and the obtained D2D related information may include D2D related information 
associated target cell for a potential handover of the first wireless device. The signaling node provide to the wireless device-20 a list of radio network nodes that have one or more D2D capabilities. The signaling node obtains D2D related information for other radio network nodes, core network nodes, or the like and then D2D related information for the one or more nodes transmitted/signaled to the receiving node],
Siomina does not explicitly state an update message thus is silent on is a location updating message and the location updating message, after the location updating message is received.
	However, Jung teaches is a location updating message and the location updating message, after the location updating message is received [Sections 0052, 0054, 0113: UE can report information and feedback to the eNB so that the EUTRAN (network) knows the cell to which the UE belongs and the receive data from the UE. If the UE moves from one TA (tracking area/cell) to another TA, the UE will send a tracking area update (TAU) message to the network to update its location. D2D signals transmitted in RRC connected operation method].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Siomina relating to D2D related information indicative of a location and direction of movement of the wireless device; and wireless device can performs reselection or changing of cells and determining a movement characteristic of the wireless device based on radio measurements by network node with the teaching Jung relating to UE in general sending tracking area update message known as location update message to network node to update location when move from one cell to another to report feedback relating to D2D signaling operation. By combining the method/system the location message/request message can include indication of terminal moving from second to first cell and receiving D2D capability message; thereby ensuring that the network is still capable of supporting D2D even when the UE moves from one location to another location.

As to Claim 23.    (Currently Amended) The method of claim 22, wherein the first message is a location updating message and the location updating message is configured to indicate that the terminal device moves from a second area to the first area; and receiving, by the terminal device, the network capability information of the at least one network device that is sent by the first network device comprises: receiving, by the terminal device, the network capability information, sent by the first network device after the location updating message is received, of the at least one network device [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure such as:
1.	Wang et al. US 2015/0133112 in particular Sections [0049-0054]; 
2.	Kneckt et al. US 20120106452 in particular Section [0037] Sending network capability messages to any number of the client stations; Section [0055] The networking services field also include a P2P non-AP capability and status subfield which may indicate whether the wireless stations are capable of acting as a non-access point station in a peer-to-peer network
3.	Fodor et al. US 20140274066 in particular [Section 0074] The first network node send the first D2D capability information to the first user equipment (i.e. terminal device) and Section [0079]: The serving network node, e.g. the first network node, signal information of one or more neighboring network nodes (i.e. network device) which are capable of supporting D2D communication; the neighboring network node's D2D capability information may be signaled to the user equipment; Section [0152]: When using carrier aggregation, the user equipment is associated with component carriers.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 19, 2021
/JAEL M ULYSSE/
Primary Examiner, Art Unit 2477